ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to arguments filed 4 January 2021 for the application filed 17 August 2018 which is a continuation in part of application 15/265,948 filed 15 September 2016 which claims priority to PRO 62/318,918 filed 6 April 2016.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 6 January 2021 as follows, claim 14 is canceled: 
Claim 1: A landing system for heavy-lift unmanned aerial vehicles, said system comprising: 
an elongated main body having a top surface, a bottom surface, a front surface, a rear surface, a first side, a second side, and a central aperture; 
a first landing unit that is connected to the main body adjacent to the first side by a first connection assembly; 
a second landing unit that is connected to the main body adjacent to the second side by a second connection assembly; and 
a pair of electromechanical actuators that are secured along the main body, said actuators being in communication with each of the first and second connection assemblies, wherein the pair of electromechanical actuators are configured to selectively transition the first landing unit and the second landing unit between an extended orientation and a retracted orientation, the pair of electromechanical actuators comprising a telescoping piston configured to move from a first position to a second position and back to the first position.
Claim 5 (Original): The system of claim 4, 

Response to Arguments
Applicant’s arguments, see pages 9-18, filed 4 January 2021, with respect to claims 1-17 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-17 have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “an elongated main body having a top surface, a bottom surface, a front surface, a rear surface, a first side, a second side, and a central aperture; a first landing unit that is connected to the main body adjacent to the first side by a first connection assembly; a second landing unit that is connected to the main body adjacent to the second side by a second connection assembly; and a pair of electromechanical actuators that are secured along the main body, said actuators being in communication with each of the first and second connection assemblies, wherein the pair of electromechanical actuators are configured to selectively transition the first landing unit and the second landing unit between an extended orientation and a retracted orientation, the pair of electromechanical actuators comprising a telescoping piston configured to move from a first position to a second position and back to the first position” in combination with the rest of the limitations in the claim.  This limitation, in the apparatus as claimed in claim 1 is neither anticipated nor made obvious by the prior art of record.  Claims 2-13 and 15-17 depend from claim 1 and are therefore also found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        
	
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/28/2021